Title: To Thomas Jefferson from Jean Marie de Bordes, 1 July 1807
From: Bordes, Jean Marie de
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            Philadelphie, 1er Juillet 1807.
                        
                        J’ai l’honneur d’adresser à votre Excellence, il ya plus de quinze jours, les exemplaires pour lesquels elle a
                            bien voulu souscrire à ma traduction de l’Economie de la vie humaine. J’apprendrai avec bien du plaisir qu’ils lui sont
                            parvenus, & surtout qu’elle a daigné y jeter un regard d’approbation &  de bonté.
                        Je me propose d’aller à La Havanne où m’appelle un négociant & planteur Américain, nommé Nathaniel Fellowes
                            et récemment marié à une de mes nièces. Mon départ, qui a pour but un état heureux & tranquille au sein d’une partie de
                            ma famille, est fixé du 12 au 15 de ce mois. Si cependant, au milieu des troubles qui viennent de se manifester d’une
                            manière si outrageante de la part des Anglais, votre Excellence pensait que je pusse être de quelque utilité à ce pays en
                            y restant, je suspendrais les préparatifs de mon Voyage. Elle voudrait bien alors indiquer à mon Zèle les moyens de
                            consacrer à son service quelques legérs talens militaires exercés dans les rangs subalternes & supérieurs de l’Amérique
                            & de ma nation; je les embrasserai avec la chaleur que doit inspirer aux ames les plus froides la cause de la justice
                            outragée par la démence de l’orgueil & de la tyrannie. 
                  Je suis avec respect, de votre Excellence, Le très-humble
                            & très-obéissant Serviteur,
                        
                            
                                de Bordes
                     
                            Arch-St. No 133
                        
                    